    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 1 of 11 PageID #:324




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

_____________________________________
                                     )
LETTUCE ENTERTAIN YOU ENTERPRISES,   )
INC., et al.                         )
                                     )
                   Plaintiffs,       )                Case No: 1:20-cv-5140
                                     )
v.                                   )
                                     )
EMPLOYERS INSURANCE COMPANY OF       )                Removed from the Circuit Court of Cook County
WAUSAU, et al.                       )                Case No. 2020 L 8099
                                     )
                   Defendants.       )
____________________________________ )


              CITIZENS INSURANCE COMPANY OF AMERICA’S MOTION TO SEVER
       Defendant, Citizens Insurance Company of America (“Citizens”), by and through its

attorneys, Tressler LLP, and pursuant to Federal Rule of Civil Procedure 21, hereby moves this

Honorable Court to sever each Plaintiff’s claim against each Defendant from every other claim in

this action, and then address whether diversity jurisdiction exists for any or all of the severed

claims. In support of its Motion, Citizens states as follows:

                                          INTRODUCTION
       In a transparent and improper attempt to avoid removal jurisdiction, Plaintiffs have

created this Frankenstein of a lawsuit by combining wholly unrelated parties and claims. Each

Plaintiff is a separate business, making a claim against a separate insurance company, under a

separate insurance contract with its own terms, conditions, and exclusions. Plaintiffs do not have

a joint claim against any Defendant, nor do Defendants allegedly owe a joint obligation to any

Plaintiff. The only similarity among the Plaintiffs is that they allegedly have been negatively
   Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 2 of 11 PageID #:325




impacted by the COVID-19 pandemic, but that does not distinguish them from virtually any other

person or organization on the planet, and is a far cry from the “factual commonality” and

“transactional relatedness” required under Rule 20(a).

       This Court should sever each Plaintiff’s claim against each Defendant from every other

claim in this action, thereby constructing the procedural framework that would have existed but

for Plaintiff’s fraudulent joinder and fraudulent misjoinder. Once the constituent claims of

Plaintiffs’ conglomeration are properly separated, the parties and the Court can address in a fair

and orderly fashion whether diversity jurisdiction exists for any or all of the severed claims,

retaining federal jurisdiction where it does and remanding where it does not.

                                          BACKGROUND

       On July 30, 2020, Plaintiffs filed their Complaint in the Circuit Court of Cook County,

Illinois. (Ex. 1) Plaintiffs consist of a “broad and diverse group of restaurants and cultural

institutions”, including “national outfits with hundreds of locations,” “single location, family run

neighborhood restaurants and bars,” “independently owned fine dining establishments,” and

“fast-casual franchises.” Id. at ¶¶1-2. The Plaintiffs are separate entities not (even allegedly)

affiliated with one another. Id. at ¶¶19-60. In total, the Complaint involves 42 separate insureds

with over 700 separate locations, in 38 states, as well as in British Columbia.

       The Defendants are 19 separate and distinct insurance companies. Id. at ¶¶61-79. Each

Plaintiff is the named insured on a separate insurance contract issued by only one of the

Defendants. Id. at ¶¶101, 111, 127, 135, 164, 172, 181, 199, 207, 216, 224, 234, 244, 255, 263,

271, 280, 288, 295, 303, 312, 322, 330, 338, 346, 349, 360, 368, 376, 384, 390. Plaintiffs “assert

claims for business interruption insurance coverage under all-risk commercial property insurance


                                                 2
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 3 of 11 PageID #:326




policies issued and sold to each of them by the Defendant Insurers.” Id. at ¶1. The Complaint

seeks declaratory relief, breach of contract damages, and unjust enrichment, based on a blanket

assertion that every Defendant-insurer owes coverage and breached its particular insurance

contract with a specific Plaintiff-insured.

       The Complaint alleges that Citizens issued an insurance policy to Well Done Hospitality

Group LLC (“Well Done”). Id. at ¶322. There are no allegations that Well Done is related to the

other Plaintiffs, or that Citizens is related to the other Defendants. More importantly, there is no

allegation that Citizens issued an insurance policy to any other Plaintiff, or that any other Plaintiff

is an insured under the policy issued by Citizens to Well Done. The only insurance policy issued

by Citizens and identified in the Complaint is the one issued to Well Done, and that insurance

contract is separate and distinct from every other insurance policy alleged in the Complaint.

Citizen’s only insured identified in the Complaint is Well Done. See generally, id. at ¶¶315-324.

                                              ARGUMENT
       Joinder of parties is not proper unless the “factual commonality” and “transactional

relatedness” requirements of Rule 20(a) are met. When either or both of those requirements are

not met, misjoinder occurs. Although misjoinder does not, standing along, necessitate dismissal,

Rule 21 allows a court to sever any misjoined claim. Even if a plaintiff is able to satisfy the

requirements of Rule 20(a) for permissive joinder, “the court has discretion to sever a party at

any time if doing so will increase judicial economy and avoid prejudice to the litigants.” Robinson

v. Dart, 2014 WL 222711, *3 (N.D. Ill. 2014); see also Rice v. Sunrise Express, 209 F.3d 1008, 1016

(7th Cir. 2000). The constituent claims of Plaintiffs’ Complaint should be severed because

Plaintiffs cannot meet the factual commonality and transactional relatedness requirements of


                                                  3
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 4 of 11 PageID #:327




Rule 20(a). Further, severing this action into its constituent parts will increase judicial economy

and avoid prejudice, and allow for the fair and orderly consideration of any dispute over diversity

jurisdiction under 28 U.S.C. §1332.

       Plaintiffs’ claims against the Defendants do not meet the “factual commonality”

requirement. Although all Plaintiffs have allegedly sustained financial losses as a result of the

COVID-19 pandemic, that cannot possibly serve as the basis for a “factual commonality” finding,

as it would permit the joinder of every COVID-19-related insurance claim into a single lawsuit.

The factual differences among the Plaintiffs preclude any finding of true “factual commonality.”

Each Plaintiff runs its own business, and not all Plaintiffs are even in the same type of business –

many are restaurants, but some are museums or other venues. See, e.g., Ex. A, at ¶¶258, 274.

Each Plaintiff runs its business from its own location(s), some in Illinois and some in other states.

See, e.g., id. at ¶¶175, 298, 341. Thus, not all Plaintiffs were impacted by the same public health

directives or restrictions related to prevention of the spread of COVID-19. Presumably, some

were permitted to remain partially open, e.g. for takeout food service, and some chose to shutter

altogether on a voluntary basis. The damages sought by Plaintiffs were not allegedly sustained

jointly, or even simultaneously. Simply put, each Plaintiff was impacted by the COVID-19

pandemic in different ways and at different times.

       Nor do Plaintiffs’ claims against the Defendants meet the “transactional relatedness”

requirement. Perhaps recognizing this defect, Plaintiffs attempt to gloss over it, by failing to

attach the insurance policies and making little direct reference to any of the language in the

insurance policies. Nevertheless, even from the face of the carefully-drafted Complaint, the

absence of transactional commonality is clear. Each insurance policy identified in the Complaint


                                                 4
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 5 of 11 PageID #:328




was issued by a different insurance company to a different Plaintiff-insured. Each insurance policy

is its own contract, requiring payment of a separate premium and subject to its own terms,

conditions, exclusion, and definitions. In other words, there is no transaction which any of the

Plaintiffs has in common.

       In effect, Plaintiffs seek to unilaterally establish a Multi-District Litigation of their claims,

but this they cannot do. The Judicial Panel on Multi-District Litigation recently denied the

requests of multiple insureds to consolidate separate federal COVID-19 insurance cases into a

single, industry-wide MDL involving numerous insurers. In Re: Covid-19 Business Interruption

Protection Insurance Litigation, 2020 WL 4670700 (August 12, 2020 Order, Dkt. # 772). As the

Panel explained when denying those requests, the claims share “only a superficial commonality”

and involve “different insurance policies with different coverages, conditions, exclusions, and

policy language, purchased by different industries located in different states. These differences

overwhelm any common factual questions.” For these same reasons, Plaintiffs cannot meet the

“factual commonality” and “transactional relatedness” requirements of Rule 20(a) here.

       Sieron v. Hanover Fire & Casualty Ins. Co., 485 F.Supp.2d 954 (S.D. Ill. 2007), in instructive.

A fire destroyed several plaintiffs’ homes and each individual plaintiff had obtained insurance

from the same defendant insurer. Id. at 956. Plaintiffs collectively brought suit against that one

insurer, asserting breach of their policies. Id. at 957. The insurer brought a motion for misjoinder,

and the court severed the claims. Id. Even though the same insurer had issued all of the insurance

policies, the court reasoned that the claims did “not arise out of the same transaction,

occurrence, or series of transactions or occurrences” because the plaintiffs sued “for breaches of

five separate contracts executed by separate individuals at separate times.” Id.


                                                  5
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 6 of 11 PageID #:329




       In Sieron, the same insurer issued all of the insurance policies, yet the court severed the

claims. Here, the Plaintiffs are asserting breaches of numerous different insurance policies, each

issued by a different insurer. Such claims clearly cannot meet the factual commonality and

transactional relatedness requirements

       Likewise, in Body Science LLC v. Boston Scientific Corp., 846 F.Supp.2d 980 (N.D. Ill. 2012),

the court considered whether patent infringement claims brought by a single plaintiff against

numerous defendants were properly joined. Finding that severance was warranted, the court

reasoned, while “two parties may manufacture or sell similar products,” that is insufficient to join

them in the same suit. Id. at 987. The court noted the absence of allegations “that the Defendants

acted in concert or otherwise controlled or directed each other’s conduct,” meaning the only

connection between defendants was the fact that each was alleged to have infringed on the

patents at issue. Id.

       Plaintiffs’ claims against the Defendants here have even less in common with each other

than did the claims in Body Science. The Defendants are alleged to have breached different

insurance contacts by denying coverage for different losses sustained by different insured,

whereas the defendants in Body Science allegedly infringed the same patent resulting in harm to

the same plaintiff. Yet, the claims in Body Science were severed.

       In addition, the Court should exercise its Rule 21 discretion to sever the claims of Plaintiffs’

Complaint based upon considerations of judicial economy and to avoid prejudice to the Citizens

and the other Defendants. The cost and complexity of requiring every Defendant to participate

in the discovery and motion practice of every Plaintiff’s claim against every other Defendant is

neither justified nor fair. See Estee Lauder Cosmetics Ltd. v. The Partnerships and Unincorporated


                                                  6
   Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 7 of 11 PageID #:330




Associations Identified on Schedule A, 334, F.R.D 182, 187 (N.D. Ill. 2020) (severing trademark

infringement claims against multiple defendants because plaintiff’s “blunderbuss theory of

joinder would require each trademark-infringement defendant to monitor the docket and the

filings pertaining to dozens or hundreds of co-defendants”). Each Plaintiff’s claim is separate and

discrete and should be litigated as such. Indeed, federal district judges in Pennsylvania, recently

confronted with similarly-improper aggregation of COVID-19 insurance claims, have sua sponte

severed them. Chattanooga Professional Baseball, LLC d/b/a Chattanooga Lookouts, et al. v.

Philadelphia Indemnity Insurance Co., et al., 2020 WL 4015434 (E.D. Pa. June 25, 2020 Order, Dkt.

# 3) (Judge sua sponte severed the COVID-19 business income claims of each plaintiff, where 15

plaintiffs in 11 states brought a single lawsuit against 5 insurers involving different contracts of

insurance); Ultimate Hearing Solutions et al. v. Hartford Underwriters Ins. Co., 2020 WL 2733692

(E.D. Pa. July 8, 2020 Order, Dkt. # 3) (Judge sua sponte severed COVID-19 business income claims

brought by two groups of plaintiffs against two separate insurance companies).

       Regarding prejudice, Citizens is entitled to invoke this Court’s jurisdiction if Well Done

sues it properly, i.e. in an individual action, and many other Defendants are in the same position.

The best way to avoid that prejudice is by severing each constituent claim from the rest. Plaintiffs

have fraudulently joined and fraudulently misjoined parties here in a blatant attempt to deprive

Citizens, and other Defendants, of their right to proceed in federal court, making this a

particularly compelling case for the Court to exercise its discretion to sever each insured vs.

insurer claim from every other. At that point, the Court and the parties can consider whether

complete diversity exists for each constituent claim.




                                                 7
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 8 of 11 PageID #:331




       Fraudulent joinder occurs when the plaintiff cannot establish a cause of action against the

in-state defendant. Midland Mgmt. Co. v. Am. Alternative Ins. Corp., 132 F. Supp. 2d 1014, 1021

(N.D. Ill. 2015). Any non-diverse defendant who is not properly joined may be disregarded for

purposes of diversity jurisdiction. Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 763 (7th Cir.

2009). A plaintiff “may not join an in-state defendant solely for the purpose of defeating federal

diversity jurisdiction.” Schwartz v. State Farm Mut. Auto Ins. Co., 174 F.3d 323, 327 (7th Cir. 1999).

Yet, that is exactly what Plaintiffs have done here. In the Complaint, Plaintiffs have pled causes

of action for Declaratory Judgment and Unjust Enrichment, which are specifically asserted as “All

Plaintiffs against All Defendants.” Each Plaintiff insured has only possible causes of action against

the Defendant insurance company that issued its respective insurance policy. Only Well Done has

possible causes of action against Citizens. Under the doctrine of fraudulent joinder, claims for

Declaratory Judgment and Unjust Enrichment by a Plaintiff against any Defendant who did not

issue an insurance policy to that Plaintiff should be ignored. The best way to address the

procedural mess created by Plaintiffs’ Complaint and eliminate fraudulently joined claims is to

sever each insured vs. insurer claim from the others, and then address diversity jurisdiction in a

fair and orderly fashion.

       Fraudulent misjoinder occurs when plaintiffs and/or defendants are improperly joined in

a single action in an attempt to prevent a defendant from exercising its statutory right to removal.

If so, the citizenship of diversity-destroying parties can be disregarded. In doing this analysis, the

court examines whether the joinder of plaintiffs and/or defendants in a single action is proper

under Rule 20(a)(1) and (2). To be permitted to join plaintiffs or defendants in a single action,

Rule 20 requires (1) a claim for relief asserting joint, several, or alternative liability, (2) arising


                                                  8
    Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 9 of 11 PageID #:332




from the same transaction, occurrence, or series of transactions or occurrences, and (3) a

common question of law or fact. Fed. R. Civ. P. 20(a).1 For the reasons discussed above, Plaintiffs

can meet none of these elements. Certain courts around the country have adopted and applied

the doctrine of fraudulent or procedural misjoinder. See, e.g., Tapscott v. MS Dealer Service

Corporation, 77 F.3d 1353 (11th Cir. 1996), abrogated on other grounds, Cohen v. Office Depot,

Inc., 204 F.3d 1069 (11th Cir. 2000). Others have not.

         Judges in the Northern District of Illinois have not had occasion to consider the fraudulent

misjoinder doctrine in circumstances as procedurally abusive as these. Nor has the Seventh

Circuit yet had the opportunity to consider the fraudulent misjoinder doctrine. Citizens suggests

this is the appropriate case for this Court to recognize and apply this doctrine. The misjoinder of

plaintiffs and defendants here is particularly egregious, and quite unlike the facts before the

Judges in the Northern District who have previously considered the doctrine. In this case, it is

clear that the purpose of grouping all these parties and locations in a single state court action is

to prevent Citizens, and other Defendants, from exercising their right to remove to federal court.

Counsel for Plaintiffs is currently trying the very same tactic in State Court in New York.2 This

should not be permitted, and the doctrine of fraudulent misjoinder should be applied here.




1
          The issue of whether a federal court looks to federal or state joinder rules in analyzing the issue of
fraudulent or procedural misjoinder is not material in this case, because Illinois’ permissive joinder rules as to
plaintiffs and defendants is similar to Rule 20. See 735 ILCS 5/2-404 and 5/2-405.
2
          On August 4, 2020, a few days after filing this suit, counsel for Plaintiffs filed a similar suit in state court in
New York: Abruzzo Docg, Inc., et al. v. Acceptance Indemnity Insurance Company, et al., No.514089/2020 (Supreme
Court of New York, Kings County). Counsel’s New York suit improperly joins 45 plaintiff insureds and 25 defendant
insurers, including 4 insurers who are citizens of New York.


                                                             9
     Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 10 of 11 PageID #:333




                                               CONCLUSION

         For the reasons stated above, this Court should sever each Plaintiff’s claim against each

Defendant from every other claim in this action, and then retain jurisdiction (in separate actions)

over those actions that meet the diversity requirements of 28 U.S.C. §1332. Any dispute for which

complete diversity is lacking can be remanded to the state court for further proceedings. As

respects Citizens, Counts 1, 43, and 443 of the Complaint should be severed into a separate action

with Well Done as the Plaintiff and Citizens as the Defendant.

         WHEREFORE, Citizens respectfully requests that this Honorable Court enter an Order

severing the claims and parties in Plaintiffs’ Complaint as described above; and for any other

relief this Court deems just and proper.

    Dated: September 3, 2020              By: /s/: Todd S. Schenk________________

                                          CITIZENS INSURANCE COMPANY OF AMERICA

                                          Todd S. Schenk – tschenk@tresslerllp.com
                                          Jennifer L. Smith – jsmith@tresslerllp.com
                                          TRESSLER LLP
                                          233 S. Wacker Drive – 61st Floor
                                          Chicago, IL 60606
                                          Phone: (312) 627-4000




3
        Counts One and Forty-Four of the Complaint improperly seek declaratory judgment and claim unjust
enrichment against all Defendants, even though each Plaintiff and Defendant are parties to different insurance
contracts. Thus, Counts One and Forty-Four must be severed to the extent they seek relief from more than one
Defendant.

                                                     10
   Case: 1:20-cv-05140 Document #: 19 Filed: 09/03/20 Page 11 of 11 PageID #:334




                                     CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, a copy of foregoing CITIZENS INSURANCE

COMPANY OF AMERICA’S MOTION TO SEVER was filed electronically and served by mail on

anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties

by operation of the court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the notice of electronic filing. Parties may access this filing

through the court’s cm/ecf system.


                                       TRESSLER, LLP

                                       By:     /s/ Todd S. Schenk
                                               Attorney for Defendant
                                               Citizens Insurance Company of America
Todd S. Schenk
Jennifer L. Smith
Tressler LLP
Attorneys for Defendant, Citizens
Insurance Company of America
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
312-627-4000
tschenk@tresslerllp.com
jsmith@tresslerllp.com




                                                 11
